Citation Nr: 0919822	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-31 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including schizophreniaform disorder with paranoid 
features.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1978 to October 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in July 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the onset of his schizophreniform 
disorder was in October 1980, when he incurred a head injury 
during service.  On VA examination in February 2008, the 
examiner indicated that it is not possible to link with 
certainty schizophrenia to a head injury, however the onset 
of the Veteran's schizophrenia dates to the time he sustained 
a head injury in 1980.  The examiner advised that the Veteran 
undergo neuropsychiatric testing and imaging studies of the 
brain.  Thus the Board finds that a new VA examination with 
appropriate tests and studies is warranted.  

The Veteran's medical records indicate that he is receiving 
benefits from the Social Security Administration (SSA) and 
his SSA records should be added to the claims folder.

Lastly, as for compliance with The Veterans Claims Assistance 
Act of 2000 (VCAA), it does not appear that the Veteran was 
adequately notified of the information and evidence needed to 
substantiate his claim for service connection for an acquired 
psychiatric disorder, including schizophreniform disorder 
with paranoid features, and needs to be provided with such 
notice.  

Accordingly, the case is REMANDED for the following action:

1. Send proper VCAA notice to the Veteran 
to include (a) the information and 
evidence not of record that is necessary 
to substantiate his service connection 
claim for an acquired psychiatric 
disorder, including schizophreniform 
disorder with paranoid features, (b) the 
information and evidence that VA will seek 
to provide, and (c) the information and 
evidence that the veteran is expected to 
provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159.  The letter should advise 
the Veteran of the evidence necessary to 
establish an effective date and disability 
ratings for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2. Obtain the Veteran's SSA records, 
including the underlying medical records, 
and associate them with the claims 
folders.  

3. Schedule the Veteran for a VA 
examination, to determine the diagnosis 
and etiology of any psychiatric 
disorder(s), including schizophrenia or 
schizophreniform disorder.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All necessary 
neuropsychiatric testing and imaging 
studies of the brain should be conducted.  
The examiner should offer an opinion on 
whether it is at least as likely as not 
that any acquired psychiatric disorder(s) 
began during service, or whether it is at 
least as likely as not that he has an 
acquired psychiatric disorder that 
underwent a permanent increase in the 
underlying level of its pathology during 
his service, including as a result of his 
head injury.  A detailed rational for all 
opinions expressed should be furnished. 

In formulating the opinion, the 
examiner is asked to discuss the 
significance, if any, of the 
lacerations the Veteran sustained on 
his forehead in 1980, and the stress 
and anxiety documented in 1991 and 
1993.  

The examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm 
of possibility." Rather, it means 
that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is medically sound to find in 
favor of causation as it is to find 
against causation.

4. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, provided the 
Veteran a supplemental statement of the 
case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



